—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered June 19, 1995, convicting defendant, upon his guilty plea, of attempted burglary in the first degree, and sentencing him, as second felony offender, to a term of 4 to 8 years, unanimously affirmed.
We find defendant’s waiver of the right to appeal to be valid (see, People v Seaberg, 74 NY2d 1). Therefore, none of the issues he raises can be reviewed on this appeal. In any event, defendant’s plea allocution did not cast significant doubt on his guilt (People v Toxey, 86 NY2d 725). In view of the presumption of regularity of court proceedings, defendant failed to dem*214onstrate that his prior conviction was unconstitutionally obtained (People v McIntyre, 178 AD2d 559). Concur — Sullivan, J. P., Rosenberger, Wallach, Tom and Saxe, JJ.